Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claims 2-3, 7, 9-11, and 16, as well as the cancellation of Claims 4-6, 8, and 14-15, the previous objections to Claims 2-10 and 15-16 and the previous rejections under 35 U.S.C. 112(b) to Claims 5, 6, 8, 10, and 14-16 are hereby withdrawn. The objection to Claim 11 is maintained, as the limitation “a cone mill as claimed in claim 1” has not been amended. The amendment to Claim 11 also introduces a new rejection under 35 U.S.C. 112(b).

Claim Objections
Claim 16 is objected to because of the following informality:  in line 2, “a first joint a second joint” should read “a first joint and a second joint.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 recites the limitation “the pharmaceutical powder milling machine.” There is no antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al., hereinafter Kircher (US 6,367,723), in view of Bodine (US 4,434,944).
	Regarding Claim 1, Kircher discloses (Figure 2) a cone mill (size reduction machine 10) comprising: a rotating tool (impeller 28) for moving friable material across a static conical screen (frusto-conical screen 26), the tool being driven to rotate by a tool drive shaft (impeller drive shaft 23), the mill includes a motor (motor 20), the motor causing rotation of a motor drive shaft (motor drive shaft 21), the tool drive shaft and the motor drive shaft being located at an angle with respect to each other. Kircher does not disclose that the angle is in the range of 91° to 125°; the impeller drive shaft 23 and motor drive shaft 21 are coupled via right-angle 
Kircher does not disclose a universal joint for transferring rotary motion from the motor through the angle to the tool; however, Kircher does disclose that any drive mechanism that will achieve equivalent results may be used in place of the right angle gearbox (column 6 lines 38-44). Bodine teaches (Figure 1) a universal joint (universal joint 18/18a) for transferring rotary motion from a motor (motor 16) through an angle to the tool (driving member 10). The universal joint taught by Bodine achieves the equivalent result of transferring rotary motion through an angle from a motor to a milling tool as the gearbox coupling disclosed by Kircher, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the cone mill drive mechanism disclosed by Kircher for the universal joint taught by Bodine to transfer rotary motion from the motor through the angle to the tool.

	Regarding Claim 7, Kircher discloses (Figure 2) the rotating tool (impeller 28) is vertically mounted.
	Regarding Claim 9, Kircher discloses (Figure 2) that the tool (impeller 28) is a beater. Examiner note: Kircher refers to the tool as an impeller, which is known in the art to be synonymous with beater.
	Regarding Claim 10, Kircher is silent to the cone diameter. However, since the cone must inherently have a size, and as the Applicant has not set forth any criticality to the selection of a cone diameter of 680 mm, 540 mm, 340 mm, 220 mm, 170 mm, 120 mm, or 75 mm that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cone mill disclosed by Kircher such that the cone diameter is one of the above listed sizes, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher and Bodine as applied to Claim 1 above, and further in view of Burke (US 4,075,871).
	Regarding Claim 3, with reference to the aforementioned combination of Kircher and Bodine, Bodine is silent to the type of universal joint that is used. Burke teaches (Figure 2) that a double Cardan joint is a type of universal joint (column 1 lines 4-5), and that it performs the 
	Regarding Claim 16, with reference to the aforementioned combination of Kircher and Bodine, Bodine teaches (Figure 1) that the double universal joint has a first joint (universal joint 18) and a second joint (universal joint 18a), said first joint being connected, directly or indirectly, to said motor drive shaft (motor drive shaft 16a), said second joint being connected, directly or indirectly, to said tool drive shaft (shaft 20). Bodine is silent to the joints being mounted to a center yoke. Burke teaches (Figure 2) a double universal joint in which the first and second joints (cross centers 17 and 23) are mounted back-to-back with a center yoke (intermediate yoke 24). As the double Cardan-style universal joint taught by Burke performs the same function of transferring rotary motion through an angle (angle A; column 3 lines 23-32; the components of the joint rotate about their respective axes of rotation to transmit a constant velocity through the angle A) as the universal joint taught by Bodine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the double Cardan joint taught by Burke for the universal joint in the combination of Kircher and Bodine. When used in this combination, the first and second joints taught by Burke are connected, directly or indirectly, to the motor drive shaft and tool drive .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kircher and Bodine as applied to Claim 1 above, and further in view of Grassano et al., hereinafter Grassano (US 2016/0263032).
	Regarding Claim 11, Kircher is silent to the intended use of the disclosed cone mill. Grassano teaches a pharmaceutical powder milling machine ([0051] line 1, cryo-mill) comprising a cone mill ([0051] lines 12-13). Since cone mills are known to be suitable for use in pharmaceutical powder milling machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cone mill in the aforementioned combination of Kircher and Burke in the pharmaceutical powder milling machine taught by Grassano.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine (US 4,434,944).
Regarding Claim 12, Bodine discloses (Figure 1) a cone mill drive shaft coupling comprising a universal joint (universal joint 18/18a) for transferring rotary motion from a motor (motor 16) through an angle to a milling tool (driving member 10). Bodine does not disclose that the angle is in the range of 90° to 125°, but does state that the structure of the invention may be modified without deviating from the scope (column 5 lines 47-50). As the Applicant has not set forth any criticality to the selection of this particular range of angles that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cone mill drive shaft coupling 
Regarding Claim 13, Bodine discloses (Figure 1) a cone mill drive shaft comprising: two rotatable shaft sections (motor drive shaft 16a and shaft 20), the sections being positioned at an angle with respect to each other, the shaft comprising a coupling (universal joint 18/18a) for transferring rotary motion through the angle in use, the coupling comprising a universal joint. Bodine does not disclose that the angle is in the range of 90° to 125°, but does state that the structure of the invention may be modified without deviating from the scope (column 5 lines 47-50). As the Applicant has not set forth any criticality to the selection of this particular range of angles that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cone mill drive shaft coupling disclosed by Bodine such that the angle between the two rotatable shaft sections is in the range of 90° to 125°, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 

Regarding the rejection of Claim 1, Applicant’s argument on pages 7-8 of the Remarks that neither Kircher nor Bodine teach or suggest an angle between the tool drive shaft and the motor drive shaft in the range of 91° to 125° is correct. Kircher discloses an angle of 90°, which is just outside this range. However, Kircher states that drive mechanisms other than the right angle gearbox may be used without deviating from the scope of the invention (column 6 lines 38-40), implying that other angles between the shafts are possible, so modifying the angle such that it is within the range of 91° to 125° is an obvious modification. Examiner further notes that the Applicant points to paragraph [0011] of the specification as support for the claimed range of 91° to 125°. Paragraph [0011] states “The angle…may be in the range 90° to 125°, for example approximately 90°.” While this is adequate support for the range 91° to 125°, it does not set forth criticality to the exclusion of 90° from this range; on the contrary, it appears to suggest that 90° is the preferred angle through which rotary motion is transferred.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angelo (US 2014/0274426) discloses a double universal joint capable of transferring rotary motion from an input shaft to an output shaft through an angle, wherein the angle is in the range of 90° to 125°.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725